Citation Nr: 1806197	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for coronary artery disease (claimed as part of ischemic heart disease), to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to Agent Orange exposure and diabetes mellitus. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure and diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from June 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By these rating actions, the RO denied service connection for diabetes mellitus, unspecified neuropathy and coronary artery disease (April 2010), each to include as due to herbicide exposure.  The Veteran appealed these rating actions to the Board. 

In September 2012, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been associated with the clams file.  During the hearing, the Veteran submitted additional evidence in support of his claims, along with a waiver of initial RO consideration.  

In June 2014, the Board remanded the claims for additional development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided the appropriate notice to the Veteran, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents in service.  

2.  No disease or chronic symptoms of diabetes mellitus type 2 were manifested during service or were continuously manifested in the years after service, and diabetes mellitus was not manifested to a degree of at least 10 percent within one year of service separation.

3.  Coronary artery disease (claimed as ischemic heart disease) was not manifest during service, was not manifest within one year of separation from service, and is not etiologically related to service, to include exposure to Agent Orange.

4.  Peripheral neuropathy of the bilateral upper extremities was not manifest during service, was not manifest within one year of separation from service, and is not etiologically related to service, to include exposure to herbicides including Agent Orange, or secondary to a service-connected disability.

5.  Peripheral neuropathy of the bilateral lower extremities was not manifest during service, was not manifest within one year of separation from service, and is not etiologically related to service, to include exposure to herbicides including Agent Orange, or secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type 2 are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for coronary artery disease (claimed as part of ischemic heart disease) are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated; nor is it secondary to any service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated; nor is it secondary to any service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in November 2009. 

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims. 

Although an examination or opinion was not obtained in this case, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claim.  In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017). 

In this case, the record is absent any evidence of the claimed disorders in service or for many years thereafter.  The Veteran asserts that his diabetes, coronary artery disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities are due to in-service exposure to Agent Orange while he was assigned to White Sands Missile Range, New Mexico; Loring Air Force Base, Maine, and Homestead Air Force Base, Florida.  However, as will be discussed, there is no competent evidence that he was exposed to Agent Orange in White Sands Missile Range, New Mexico; Loring Air Force Base, Maine, and Homestead Air Force Base, Florida, and there is no indication that his diabetes, coronary artery disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities are associated with any such exposure.  Thus, there is no reasonable possibility that a medical opinion would aid in substantiating the claims since it could not provide evidence of a past event.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C. § 1110.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2017).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, diabetes mellitus, organic diseases of the nervous system and cardiovascular-renal disease are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus, organic disease of the nervous system and cardiovascular-renal disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent or more within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116 (a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus type 2, early-onset peripheral neuropathy and ischemic heart disease, shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Diabetes mellitus type 2, early-onset peripheral neuropathy and ischemic heart disease shall have become manifest to a degree of 10 percent or more any time after service. 38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disorder, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.

The Board will analyze the Veteran's claims of entitlement to service connection for diabetes, coronary artery disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities on direct, secondary, and presumptive theories of entitlement.

III.  Factual Background 

Service personnel records show that the Veteran did not serve overseas, and instead served in the Continental United States during his active duty.

On a June 1965 Report of Medical History for enlistment, the Veteran denied pain or pressure in chest; palpitation or pounding heart; sugar or albumin in urine; or tumor, growth, cyst or cancer, or recent weight loss. 

On a June 1965 Report of Medical Examination for enlistment, the heart, endocrine system, skin, and lymphatics were normal. 

On a November 1968 Report of Medical Examination for separation, the heart, endocrine system, skin, and lymphatics and were normal.

As noted on a March 1997 VA treatment record, the Veteran complained of exertional chest pain.  The examiner noted that the Veteran had several risk factors for coronary heart disease and that he underwent a positive stress test.  The Veteran was diagnosed with coronary artery disease.  

On a March 1997 VA treatment record, the Veteran complained of shortness of breath and chest pain.  The physician noted that the Veteran had a history of newly diagnosed diabetes mellitus and a questionable history in 1982 in Florida of the Veteran being observed for chest pain.  The physician indicated the Veteran's risk factors for coronary heart disease were a history of cigarette smoking, a pack a day.  The physician diagnosed exertional angina and shortness of breath consistent with exertional angina pectoris and a record of ischemic coronary artery disease and adult onset diabetes mellitus.  

In a November 2009 Statement in Support of Claim, the Veteran reported that he was exposed to herbicide agents at White Sands Missile Range, New Mexico; Loring Air Force Base, Maine, and Homestead Air Force Base, Florida.  The Veteran noted that he was with the United States Army, Battery B, 3D Battalion, 38th Artillery and that he was in charge of spraying herbicide agents around the POW camp and Base Ammo dump at Fort Sill.  The Veteran noted that Homestead, Florida, was a Hawk Missile site where herbicide agents were used to keep the foliage of the Everglades down.   The Veteran indicated that the herbicide agents were used at Homestead, Florida, were white and blue.  The Veteran reported that he was assigned temporary duty (TDY) to White Sands Missile Range three times, once for about two months in January 1968 to February 1968.  The Veteran indicated that his exposure to these herbicides cause his diabetes mellitus type II.  The Veteran noted that he was diagnosed with diabetes in 1996 or 1997 and that he was currently on oral medication, restricted diet, and exercise.  The Veteran indicated that his bilateral upper and lower extremity neuropathy was secondary to his diabetes mellitus, type II.  

In an April 2010 United States Joint Services Records Research Center (JSRRC) response, JSRRC reported that available United States Army historical records did not document the spraying, testing, transporting, storage or usage of Agent Orange at White Sands Missile Range, New Mexico, during the period from January 1, to February 28, 1968.  JSRRC also related that Department of Defense (DOD) listing of herbicide spray areas and test sites outside the Republic of Vietnam was reviewed and White Sands Missile Range, New Mexico, was not a listed location.  Thus, JSRRC concluded that there was no documentation that the Veteran had been exposed to Agent Orange or other tactical herbicides while stationed at White Sands Missile Range, New Mexico. 

In August 2010, the Veteran submitted an April 1979 abstract from a report entitled, "Installation Assessment of White Sands Missile Range, Report No. 138," prepared by the United States Army Toxic and Hazardous Materials Agency.  The study was prepared in order to assess the environmental quality of White Sands Missile Range with regard to the use, storage, treatment, and disposal of toxic and hazardous materials and to define any condition that might have adversely affected the health and welfare or resulted in environmental degradation.  The study indicated that test ranges, burial sites, holding ponds, and demolition grounds represented major contaminated areas at White Sands, New Mexico.  The study found that predominant contaminants at White Sands, New Mexico, included herbicides, such as 2, 4-D and 2, 4, 5-T.  

On a December 2010 VA Primary Care Note, the Veteran presented for follow-up for his diabetes, diabetic neuropathy, hypertension, gout, hyperlipidemia, and depression.  The assessment was diabetes, diabetic neuropathy, hypertension, hyperlipidemia, and depression.  

On a May 2011 VA Form 9, the Veteran reported that his illnesses were caused by his exposure to herbicide agents at White Sands Missile Range, New Mexico; Loring Air Force Base, Maine, and Homestead Air Force Base, Florida. 

At a September 2012 Board Hearing, the Veteran reported that he was stationed at Loring Air Force Base, site L58 and it was an underground nuclear facility and that he had to sign for the herbicide use, which was 24D/245C mixture in a 55-gallon drum, which he applied around the fences and anywhere vegetation grew.  The Veteran noted that he was next stationed at Homestead Air Force Based in Florida, which was under water nine months out of the year except when they built up launchers.  The Veteran indicated that there was no way to control the vegetation other than by spraying it.  The Veteran noted that the area was sprayed three times that year by helicopters and that he applied it around the fence with backpack sprayers.  The Veteran noted that he was then stationed in Fort Sill, Oklahoma, and that he was assigned TDY three times to White Sands Missile Range in New Mexico in 1968.  

In September 2012, the Veteran submitted a U.S. Department of Agriculture (USDA), file number 03661, which is authorization for the use of herbicides in Vietnam.  The USDA document indicated that the use of herbicides was authorized in Vietnam because the compounds were used by the U.S. Army and U.S. Air Force for controlling vegetation at military installations throughout the U.S. and other areas of the world.  

In September 2012, the Veteran submitted the Agent Orange IOM 1994 report.  The reported indicated that additional field tests acquired in the Everglades and Puerto Rico demonstrated the chemicals, 24D and 24,5 during activity.  

In August 2015 electronic correspondence, the VA Central Office responded regarding the Veteran's exposure to tactical herbicides, such as (2, 4-D and 2, 4, 5-T) at Loring Air Force Base, Maine, from September 10, 1965 to April 22, 1966; and, Homestead Air Force Base, Florida, from April 22 1966, to January 3, 1967.  In response, the email reported "The Department of Defense (DoD) has provided Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where tactical herbicides such as Agent Orange were used tested or stored.  The list does not contain names of individuals involved with the tactical herbicides. Additionally there are no references to routine base maintenance activities such as range management brush clearing and weed killing.  These were accomplished with commercial herbicides on all military bases worldwide.  Commercial herbicides do not fall under the regulations governing tactical herbicides at 38 C.F.R.§ 3307(a)(6)(1).  Regarding your Veteran claimant the DoD list does not show any use testing or storage of tactical herbicides at any location at White Sand missile range New Mexico Loring Air Force Base Maine or Homestead Air Force Base Florida.  Tactical herbicides were developed for use in the jungles of Vietnam not for general use in the United States. There is no evidence that tactical herbicides were shipped to used tested stored or buried on White Sand Missile Range New Mexico Loring Air Force Base Maine or Homestead Air Force Base Florida. Therefore Compensation Service can provide no evidence to support the claim." 

In a June 2016 response, JSRRC reported that it reviewed the April 1979 abstract, prepared by the United States Army Toxic and Hazardous Materials Agency, entitled, "Installation Assessment of White Sands Missile Range, Report No. 138," and noted that the abstract stated that, "To assess the environmental quality of White Sands Missile Range (WSMR) with regard to the use, storage, treatment, and disposal of toxic and hazardous materials and to define any condition which may adversely affect health and welfare or result in environmental degradation.  A review of the records indicated that the test ranges, burial sites, holding ponds, and demolition grounds represent the major contaminated areas.  Predominant contaminants include petroleum-oil lubricants (POL), pesticides (DDT, chlordane, dieldrin, toxaphene, lindane, heptachlor, etc.), herbicides (2,4-D and 2,4,5-T), propellants, radioactive materials (depleted uranium), and explosive wastes." The JSRRC then stated, "[h]owever, the report does not provide a time period concerning the use, storage, treatment, and disposal of toxic and hazardous materials at White Sands Missile Range." 

IV.  Analysis 

As an initial matter, the Board finds that the Veteran was not exposed to herbicide agents during service.  He indisputably did not serve in the Republic of Vietnam.

In this case, the Veteran asserts that his diabetes, coronary artery disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities is due to Agent Orange exposure while serving at White Sands Missile Range, New Mexico; Loring Air Force Base, Maine; and Homestead Air Force Base, Florida.  Service personnel records show that the Veteran was assigned to White Sands on TDY with the United States Army, Battery B, 3D Battalion, 38th Artillery, Fort Sill Oklahoma from November 19, to December 6, 1968, as a Nike Missile Crewman at Loring Air Force Base, Maine, from September 10, 1965 to April 22, 1966, and as a HAWK Missile Crewman at Homestead Air Force Base, Florida, from April 22 1966, to January 3, 1967.  
There is no assertion that the Veteran was stationed in the Republic of Vietnam, or had official duty there, and his service personnel records do not reflect any such duty.  As it is not shown that the Veteran had service in the Republic of Vietnam, the presumption of exposure to herbicides does not apply to the Veteran's claim of service connection for diabetes mellitus type 2, coronary artery disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. § 1116(f).  Further, as the Veteran is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C. § 1116(a)(1) does not apply.

Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claims for the reasons articulated, the Veteran may still establish service connection by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the weight of the evidence establishes that the Veteran was not exposed to herbicides during active service.  

The Board finds that VA made reasonable efforts to verify the Veteran's potential exposure to Agent Orange.  In August 2015 electronic correspondence, the VA Central Office responded regarding the Veteran's reported exposure to tactical herbicides, such as (2, 4-D and 2, 4, 5-T) at Loring Air Force Base, Maine, from September 10, 1965 to April 22, 1966; and Homestead Air Force Base, Florida, from April 22 1966, to January 3, 1967.  In response, the email reported "The Department of Defense (DoD) has provided Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where tactical herbicides such as Agent Orange were used, tested or stored.  The list does not contain names of individuals involved with the tactical herbicides.  Additionally there are no references to routine base maintenance activities such as range management brush clearing and weed killing.  These were accomplished with commercial herbicides on all military bases worldwide.  Commercial herbicides do not fall under the regulations governing tactical herbicides at 38 C.F.R. § 3307(a)(6)(1).  The DoD list does not show any use testing or storage of tactical herbicides at any location at White Sand missile range New Mexico Loring Air Force Base Maine or Homestead Air Force Base Florida.  Tactical herbicides were developed for use in the jungles of Vietnam not for general use in the United States.  There is no evidence that tactical herbicides were shipped to, used, tested stored or buried on White Sand Missile Range, New Mexico; Loring Air Force Base, Maine; or Homestead Air Force Base, Florida.  Therefore Compensation Service can provide no evidence to support the claim." 

In a June 2016 response, JSRRC reported that it reviewed the April 1979 abstract, prepared by the United States Army Toxic and Hazardous Materials Agency, entitled, "Installation Assessment of White Sands Missile Range, Report No. 138," and noted that the abstract stated that, "To assess the environmental quality of White Sands Missile Range (WSMR) with regard to the use, storage, treatment, and disposal of toxic and hazardous materials and to define any condition which may adversely affect health and welfare or result in environmental degradation.  A review of the records indicated that the test ranges, burial sites, holding ponds, and demolition grounds represent the major contaminated areas.  Predominant contaminants include petroleum-oil lubricants (POL), pesticides (DDT, chlordane, dieldrin, toxaphene, lindane, heptachlor, etc.), herbicides (2,4-D and 2,4,5-T), propellants, radioactive materials (depleted uranium), and explosive wastes." The JSRRC then stated, "However, the report does not provide a time period concerning the use, storage, treatment, and disposal of toxic and hazardous materials at White Sands Missile Range."  The RO determined that the evidence fails to confirm the Veteran was exposed to herbicides while stationed at White Sand Missile Range, New Mexico; Loring Air Force Base, Maine; or Homestead Air Force Base, Florida.  

The Board finds that the Veteran's own assertions that he was exposed to herbicides during active service to have no probative value.  While the Veteran is competent to describe an observable event such as having a substance touch his skin or seeing a liquid or solid substance, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure).  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  The Board finds that the weight of the evidence establishes that the Veteran was not exposed to herbicides during active service. 

Here, the Board finds that the Veteran's submissions provide information that is very general in nature.  The April 1979 abstract from a report entitled, "Installation Assessment of White Sands Missile Range, Report No. 138," prepared by the United States Army Toxic and Hazardous Materials Agency, indicated that test ranges, burial sites, holding ponds, and demolition grounds represented major contaminated areas at White Sands, New Mexico.  The study found that predominant contaminants at White Sands, New Mexico included herbicides, such as 2, 4-D and 2, 4, 5-T.  However, the abstract does not provide a time period concerning the use, storage, treatment, and disposal of toxic and hazardous materials at White Sands Missile Range.  Additionally, the USDA, file number 03661, document submitted by the Veteran, indicated that the use of herbicides was authorized in Vietnam because the compounds were used by the U.S. Army and U.S. Air Force for controlling vegetation at military installations throughout the U.S. and other areas of the world.  However, it does not contain a specific finding that tactical herbicides were used at White Sand Missile Range, New Mexico; Loring Air Force Base, Maine; or Homestead Air Force Base, Florida, or when.  In this regard, the Agent Orange IOM 1994 report also indicated that additional field tests acquired in the Everglades and Puerto Rico demonstrated the chemicals, 24D and 245 during activity.  But, it did not contain a specific finding that tactical herbicides were used at White Sand Missile Range, New Mexico; Loring Air Force Base, Maine; or Homestead Air Force Base, Florida.  

As such, the Board concludes that the findings of the JSRRC and the VA Central Office are of greater probative value than the general information from the studies, articles, and abstracts.   Accordingly, the Board finds that the Veteran was not exposed to herbicides during his service at White Sand Missile Range, New Mexico; Loring Air Force Base, Maine; or Homestead Air Force Base, Florida.   

The Board notes that the Veteran does not contend that his diabetes, coronary artery disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities originated in service.  The Veteran's service treatment records are silent for any reference to diabetes, coronary artery disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities.  With respect to the alternative presumption for chronic diseases, the Board notes that the Veteran's first diagnosis of diabetes mellitus type II was in 1997. The Veteran's first diagnosis of ischemic heart disease was also in 1997.  Therefore, these diagnoses are long after the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309.  Presumptive service connection for chronic disease is not warranted for diabetes, or heart disease.  

The Veteran also asserts that his peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities are secondary to his diabetes.  In this regard, service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disabilities resulting from the aggravation of a nonservice-connected condition by a service-connected condition are also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, because service connection for the Veteran's diabetes is being denied, it is impossible for the Veteran to establish service connection for peripheral neuropathy secondary to his diabetes.

Given that the service treatment records are silent for any reference to diabetes, coronary artery disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities, that the first post-service evidence of diabetes, coronary artery disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities are in 1997 (decades after service), and that there is otherwise no evidence suggesting a link between the diabetes, coronary artery disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities and service (other than through the theory of herbicide exposure), the Board finds that the preponderance of the evidence is against the claims of service connection for diabetes mellitus, coronary artery disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities.  


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure, is denied. 

Entitlement to service connection for coronary artery disease (claimed as part of ischemic heart disease), to include as due to Agent Orange exposure, is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to Agent Orange exposure and diabetes mellitus, is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure and diabetes mellitus, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


